Citation Nr: 0705884	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-06 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a fracture of the left wrist 
(minor), to include limitation of motion.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a fracture of the right wrist 
(major), to include limitation of motion.

3.  Entitlement to service connection for a right shoulder 
disability.  

4.  Entitlement to service connection for a left knee 
disability.  

5.  Entitlement to service connection for residuals of a 
chest contusion.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
April 1977 to November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.

The issues of entitlement to service connection for a left 
knee disability, right shoulder disability, and residuals of 
a chest contusion are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran experiences limitation of motion of his left 
wrist, for which he receives the maximum disability 
evaluation allowed by law; he does not exhibit ankylosis of 
the left wrist.

2.  The veteran experiences limitation of motion of his right 
wrist, for which he receives the maximum disability 
evaluation allowed by law; he does not exhibit ankylosis of 
the right wrist. 




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for limitation of motion of the left wrist (minor), have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.20, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215 
(2006).  
   
2.  The criteria for an evaluation in excess of 10 percent 
for limitation of motion of the right wrist (major), have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.20, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004). 

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a December 2003 VCAA letter, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was provided a VCAA notice letter, which, as noted 
above, notified the veteran of the evidence that is necessary 
to substantiate the claims, the evidence or information VA 
will seek to provide, the information or evidence he is 
expected to provide, and notice to provide any evidence in 
his possession that pertains to the claims.  

With respect to Dingess requirements, the veteran was not 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
an increase be granted for his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For reasons discussed in 
further detail below, the Board's current decision results in 
a denial of the veteran's claim, and any lack of notice with 
regards to the Dingess requirements constitutes an error non-
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where Board addresses question not 
addressed by agency of original jurisdiction, Board must 
consider whether veteran has been prejudiced thereby).  In 
this respect, all the VCAA requires is that the duty to 
notify is satisfied, and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error); Bernard, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  Comprehensive examinations to evaluate the 
disabilities at issue were conducted, which resulted in 
findings that are adequate for rating purposes.  There is no 
further duty to provide an examination or medical opinion.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).


Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a case which does not rise from an initial grant of 
service connection, the current level of disability is of 
primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 


Analysis

The issues of entitlement to a disability rating in excess of 
10 percent for residuals of a fracture of both the left and 
right wrist, including limitation of motion, are discussed 
together, as they both concern a rating under the same 
regulatory criteria and have similar facts and circumstances 
surround their disabling effects.

The veteran was granted service connection for residuals of a 
left and right wrist fracture in a May 1980 rating decision, 
which established a noncompensable evaluation for both 
wrists.  In August 2003, the veteran put forward his current 
claim, alleging that the condition of his wrists had 
increased in severity.  The RO, upon reviewing the medical 
evidence and conducting a thorough VA medical examination, 
increased the veteran's evaluation to 10 percent for his left 
and right wrists individually.  The veteran maintains that he 
is entitled to a higher evaluation than that contemplated by 
the 10 percent evaluations.  

The veteran received a comprehensive "fee basis" VA 
examination in January 2004, which found the veteran's wrists 
to have the following ranges of motion:  left wrist had an 
active dorsiflexion of 45 degrees with pain, an active palmar 
flexion of 50 degrees with pain, with no additional 
limitations based on fatigue, weakness, lack of endurance, or 
incoordination; right wrist had an active dorsiflexion of 45 
degrees with pain, active palmar flexion of 45 degrees with 
pain, with no additional limitations based on fatigue, 
weakness, lack of endurance, or incoordination.  X-ray 
viewings of both the left and right forearm revealed 
satisfactory bone mineralization, with no fracture, 
dislocation, calcification, or opaque foreign body noted.  

The veteran was afforded a second VA examination in June 
2004, where he was found to exhibit the following ranges of 
motion: left wrist active dorsiflexion limited to 40 degrees 
with pain, active palmar flexion at 60 degrees with pain; 
right wrist active dorsiflexion limited to 30 degrees with 
pain, active palmar flexion at 60 degrees.  For both wrists, 
pain, fatigue, weakness, lack of endurance, and 
incoordination were found to limit the veteran, with pain 
having the greatest functional impact on him.  X-ray viewings 
confirmed an essentially normal left and right forearm, with 
the only noted abnormality being periarticular osteopenia 
bilaterally.  

There is no regulatory provision specific to rating residuals 
of wrist fractures, and it is thus necessary to rate the 
veteran on a provision which best captures his overall 
disability picture.  See 38 C.F.R. § 4.20.  In this regard, 
the RO rated the veteran under Diagnostic Code 5215, dealing 
with limitation of motion of the wrist.  Under this 
provision, where either dorsiflexion is limited to less than 
15 degrees or palmar flexion is limited in line with the 
forearm, a maximum 10 percent rating, for either minor or 
major extremity, is warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  Ankylosis of the wrist must be present 
for the veteran to receive a rating in excess of 10 percent 
under the schedular criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5214. 

The record does not contain indication of ankylosis, and 
therefore a rating under Code 5214 is inappropriate.  As 
regards his limitation of motion, the veteran has not 
exhibited restrictions in either wrist which would, in and of 
themselves, qualify for the currently established 10 percent 
evaluation.  As, however, the veteran has exhibited some 
limitation of motion for his wrists, and given the fact that 
this limitation is furthered by fatigue, lack of endurance, 
weakness, incoordination, and especially pain, the RO was 
correct to assess the veteran with a 10 percent evaluation.  
See DeLuca, supra.  The RO's rating is fully contemplative of 
the limitations placed on the veteran by his bilateral wrist 
condition, and given that the 10 percent evaluation is the 
maximum allowable by law (absent ankylosis), the Board cannot 
grant an entitlement to a higher rating.  Therefore, the 
veteran's 10 percent rating for each of his wrists is 
continued, and his claims for an increase must be denied.  

The Board notes that the veteran has filed a claim for 
entitlement to a total disability rating based on individual 
unemployability which is not ripe for appellate review, as 
the veteran has not posited a timely disagreement with a 
November 2004 RO decision that denied entitlement.  The Board 
notes that the record does not contain any evidence, other 
than this claim and the veteran's assertions, to suggest a 
marked interference with employment based on the veteran's 
bilateral wrist condition.  Specifically, in the January 2004 
"fee basis" examination, the veteran was found to be able 
to cook, drive a car, and take care of personal needs such as 
grocery shopping and basic hygiene, with no limitations to 
employment noted.   Furthermore, there is no evidence of 
record showing the need for frequent hospitalizations, and 
therefore there is no need for a referral of his claim to the 
Director of VA's Compensation and Pension Service for 
extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

The Board notes that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against a higher rating.  
38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a fracture of the left wrist 
(minor), to include limitation of motion is denied.  

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a fracture of the right wrist 
(major), to include limitation of motion is denied.




REMAND

The issues of entitlement to service connection for a right 
shoulder condition, left knee condition, and residuals of a 
chest contusion are addressed together as they require remand 
for essentially the same evidentiary development.  

The record contains evidence of two in-service motor vehicle 
accidents, one occurring in October 1977 and the other in 
October 1978.  The veteran contends that he received 
treatment at two private hospitals following each of the 
accidents.  A search of the service medical history does 
indeed confirm the veteran's assertions regarding the 
occurrence of the accidents, including annotations that the 
veteran was seen at private medical facilities in the 
proximity of Long Beach, California, before receiving 
treatment at a naval facility.  After a search of the record, 
it does not appear that the RO ever attempted to locate the 
records of these private treatments.  

These records are crucial to the final adjudication of the 
veteran's claims, and as the facilities have been identified 
by the veteran, along with the specific dates of treatment, 
VA must make an attempt to locate the records.  Therefore, 
the RO must contact the Saddleback Community Hospital 
Emergency Department regarding an admission on October 5, 
1977, and the Anaheim Memorial Hospital Emergency Department 
regarding an admission on October 29, 1978.  If these records 
are unavailable after a thorough search, the record must be 
so annotated.  

Furthermore, the Board notes the veteran's representative's 
contention that the examination provided in June 2004 was 
inadequate for his claim of service connection for a left 
knee disability, as it did not include an opinion on if  any 
present left knee disability had any relation to his service-
connected right knee disability.  In this regard, the Board 
notes that the veteran has put forth a claim for secondary 
service connection for his left knee, and must consider this 
when evaluating the veteran's claim.  The veteran does indeed 
exhibit a current left knee disability, with established 
findings of mild degenerative joint disease.  There is, as 
the veteran contends, no opinion of record addressing the 
likelihood of a relationship between the veteran's right knee 
and left knee disabilities.  

Additionally, the Board concludes that the record does not 
contain an etiological opinion addressing the possibility of 
an in-service onset for any of the veteran's alleged 
disabilities for which he is claiming service connection, and 
that this is problematic in light of jurisprudential 
precedent set in the McClendon decision.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  This is the case 
specifically, because as regards the right shoulder and chest 
contusion claims, the service medical history does contain 
diagnoses and records of treatment of right shoulder injury 
and chest contusion.  It is thus necessary to obtain a new, 
comprehensive VA examination which addresses all of the 
veteran's claimed disabilities, and an opinion must be 
rendered which lists if any current disability of the left 
knee, right shoulder, and chest is present, and if so, if it 
is at least as likely as it is unlikely that the condition 
had an onset during the veteran's active military service (or 
within a year of service separation if osteoarthritis is 
found).   

Accordingly, the case is REMANDED for the following action:

1.  Review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159 (2006).

2.  Schedule the veteran for a 
comprehensive VA orthopedic examination 
for the purposes of determining the 
existence of any current disorder of the 
left knee, right shoulder, and any 
residual chest contusion.  If, after a 
through physical examination and review of 
the claims file, any such disorder is 
found to be present, the examiner is asked 
to provide an opinion on the following:  

Is it at least as likely as not (50 
percent or greater probability) that 
any current disability of the left 
knee, right shoulder, or residual 
chest contusion, was caused by the 
veteran's active naval service, or 
in the case of osteoarthritis, 
within a year of separation from 
service.  The examiner is further 
asked to give an opinion addressing 
the potential relationship between 
the veteran's claimed left knee 
disability and his service-connected 
right knee disability.  In this 
regard, the examiner is asked to 
provide an opinion on if it is at 
least as likely as not (50 percent 
probability or greater) that any 
current left knee disability was 
caused or aggravated by the service-
connected right knee disability.   

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
or aggravation as to find against 
causation or aggravation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of 
the underlying condition, as opposed 
to a temporary flare-up of symptoms. 

If it is determined that the 
veteran's left knee condition was 
aggravated by his service-connected 
right knee condition, to the extent 
possible, the examiner is requested 
to provide an opinion as to 
approximate baseline level of 
severity of the left knee condition 
before the onset of aggravation.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

3.  Notify the veteran and his 
representative of the amendment to 38 
C.F.R. § 3.310, effective October 10, 
2006, for the purpose of implementing the 
holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on 
the basis of the aggravation of a 
nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 
52744 (2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of severity 
of the nonservice-connected disease or 
injury must be established by medical 
evidence created before the onset of 
aggravation.

4.  After completion to the extent 
possible of the directed development, re-
adjudicate the veteran's claim.  If the 
claim remains denied, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


